Per Curiam.
Bill to foreclose a mortgage. Answer, that the mortgage was given to secure to the mortgagee *633the purchase-money of the land mortgaged, which land was sold by the mortgagee to the mortgagor, and that the seller had no title. Replication. Issue. Trial. Decree of foreclosure.
E. H. Brackett, for the appellant.
B. C. Gregory and R. Jones, for the appellee.
The only objection made to the decree is, that the Common Pleas had no jurisdiction, because the title to real estate was in issue. The case falls within the principle of Wolcott v. Wigton et al., ante, p. 44; and under it, if to be adhered to, the decree below must be affirmed. And even if that case were wrong, a later statute confers unqualified jurisdiction upon the Common Pleas to foreclose mortgages. 2 R. S., p. 176, s. 631.
The judgment is affirmed with costs.